DETAILED ACTION
	Claims 5-13, 15-18 and 21 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 03/29/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
Applicant's amendments and arguments filed 04/07/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 04/07/2021, it is noted that claim 1 has been amended and no new matter or claims have been added.
New Rejection:
	The rejection is newly applied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 is directed to “the composition of claim 5 which provides one or more benefits selected from….”.  Claim 17 is directed to properties of the claimed composition recited in instant claim 5 and does further limit the composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/123805 (previously applied).
	Regarding claim 5, the limitation of a hair care composition comprising from 0.5 to 3 wt% of an amine salt of carboxylic acid of formula RCOOH, wherein R is an unsubstituted alkyl group having 3 to 9 carbon atoms is met by the ‘805 publication teaching a composition for straightening hair (abstract). Anionic surfactants being used 
	Regarding the limitation of further comprises at least one component selected from the group including polycarboxylic acid derived chelating agent is met by the ‘805 publication teaching chelating agents including EDTA [0089].
	Regarding claim 7, the limitation of wherein the composition is selected from the group including hair styling composition is met by the ‘805 publication teaching hair straightening process (abstract).
Regarding claim 9-12, the limitation of wherein the carboxylic acid has 6-8 carbon atoms, is n-octatonic acid and wherein the amine salt is triethanolamine is met by the ‘805 publication teaching anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]).  
	Regarding claim 17, the limitation of which provides one or more benefits selected from increased straightness is met by the ‘805 publication teaching a hair straightening composition (abstract).

The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables of amine salt of a carboxylic acid of the claimed formula in the concentration claimed in combination with a polycarboxylic acid derived chelating agent, anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example an 8 carbon fatty acid triethanolamine salt at the claimed concentrations in combination with EDTA) from within the prior art disclosure of the ‘805 publication, to arrive at the instantly claimed hair care composition “yielding no more than one would have expected from such an arrangement”.

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 5-12, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623 (previously applied) in view of WO 2014/123805 (previously applied) and JP 58216113 (previously applied) as evidenced by Wikipedia (previously applied).
	Regarding claim 5, the limitation of a hair care composition comprising at least one component selected from the group consisting of 1-30 wt% of one or more surfactants and a polycarboxylic acid derived chelating agent is met by the ‘623 publication teaching a method for preventing color loss from oxidatively dyed hair comprising containing the hair with a shampoo containing 5 to 50% anionic surfactant and water (abstract).  Combinations of anionic surfactants are taught [0038].  Chelating agents are taught as additional agents [0078].
Regarding claim 7, the limitation of wherein the composition is in the form of a shampoo is met by the ‘623 publication teaching a shampoo (abstract).
Regarding claim 8, the limitation of wherein the composition comprising the amine salt further comprises 1 to 30 wt% of one or more anionic surfactants is met by 
Regarding claim 17, the limitation of which provides one or more benefits selected from a group including increased chemical resistance is met by the ‘623 publication teaching a protective hydrophobic layer, improving color uptake, restoring hair to a virgin-like state [0027].
Regarding claim 18, the limitation of wherein the benefit may be temporary, semi-permanent or permanent the instant claims is directed to all forms of retention and therefore must be met.
Regarding claim 21, the limitation of a packaged hair coloring product comprising one or more compositions wherein the one or more compositions together comprise at least one dye compound and/or one dye precursor compound and at least one 1-30 wt% of one or more surfactants and a polycarboxylic acid derived chelating agent is met by the ‘623 publication teaching the composition can further include optional ingredients such as dyes and colorants [0078].  The ‘623 publication teaching a method for preventing color loss from oxidatively dyes hair comprising containing the hair with a shampoo containing 5 to 50% anionic surfactant and water (abstract).  Combinations of anionic surfactants are taught [0038].  The compositions being in a package is additionally taught (claim 10).

The ‘623 publication does not specifically teach from 0.5 to 3 wt% an amine salt of a carboxylic acid of formula RCOOH, wherein R is an unsubstituted alkyl group 

The ‘805 publication teaches a composition for straightening hair including coating keratin fibers (abstract).  Anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]), thus teaching an overlapping alkyl group with the claimed structure.  The ‘805 publication teaches the surfactant to be present from 0.001 to 20 wt% [0071], thus teaching an overlapping concentration.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The ‘113 patent teaches a hair treatment composition (abstract) triethanolamine salts and capric acid (page 4, last paragraph to page 5 2nd paragraph) which is a 10 carbon atom carboxylic acid as evidenced by Wikipedia.  The ‘113 patent teaches the fatty acid may have 6 to 20 carbon atoms (page 4, last paragraph).  The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
It would have been prima facie obvious to combine one known anionic surfactant useful in a composition for the treatment of hair as taught by the ‘623 publication with another known anionic surfactant useful in a composition for treatment of hair (i.e., a triethanolamine salt of a saturated and unsaturated fatty acids containing from 8 to KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of 
One of ordinary skill in the art would have a reasonable expectation of success including the surfactants of the ‘805 publication in the composition of the ‘623 publication as the ‘623 publication teaches the shampoo may comprise additional surfactants which are known to be used in hair or personal care products [0040], thus teaching it was well known to use a combination of surfactants in the hair care composition wherein any additional surfactants may be used.  One of ordinary skill in the art would be motivated and have a reasonable expectation of success as the ‘113 publication specifically teaches the use of a capric acid fatty acid to be used in a hair care composition in the form of a triethanolamine salt, thus teaching the use of the specific capric fatty acid triethanalamine salt is known to be used in hair care compositions and thus would have an expectation of success in the use of the composition to be applied to the hair as taught by the ‘623 publication. 
 It would have been obvious to one of ordinary skill in the art to include the fatty acid salt at known concentration as taught by the ‘805 publication and the ‘113 patent because the ‘805 publication and the ‘113 patent teach known concentrations to be used in hair compositions.  One of ordinary skill in the art would have been motivated to optimize the amount of capric fatty acid triethanolamine as the ‘805 publication teaches a wide concentration range, thus teaching an optimizable parameter.   As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623, WO 2014/123805 and JP 58216113 as evidenced by Wikipedia as applied to claims 5-12, 17-18 and 21 above, and further in view of FR 2937543 (machine translation and original document, previously applied).
Citations to the ‘543 patent are to the machine translation except where specifically cited from the original FR 2937543 document.
	As mentioned in the above 103 rejection, all the limitations of claims 5-12, 17-18 and 21 are taught by the ‘623 publication, the ‘805 publication and the ‘113 publication.  
The combination of references does not teach wherein the composition further comprises a succinimidyl ester (claim 15).
The ‘543 patent teaches use of succinimidyl ester compound for protection of color during the washing of artificially dyed keratin fibers, especially human keratin fibers, preferably hair (title). The use of one or more succinimidyl ester compound of formula I as an agent for protection of color during the washing of artificially dyed keratin fibers, preferably hair is claimed wherein R is 1-30 hydrocarbon (abstract).  The ‘543 patent specifically demonstrates the N-hydroxysuccinimidyl formulation (page 2, lines 25-30, original document). 
    PNG
    media_image1.png
    229
    433
    media_image1.png
    Greyscale
N is equal to 1, R1denoted hydrocarbon containing 1 to 30 carbon atoms and R2 denotes hydrogen (page 2 last paragraph to page 3 first, reading on the elected structure).  The succinimidyl ester of formula I can be introduced into the dye composition applied to the keratin fibers (page 3, 2nd to last paragraph).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623, WO 2014/123805 and JP 58216113 as applied to claims 5-12, 17-18 and 21 above, and further in view of US 2004/0234489 (previously applied).
	As mentioned in the above 103 rejection, all the limitations of claims 5-12, 17-18 and 21 are taught by the ‘623 publication, the ‘805 publication and the ‘113 publication.  
The combination of references do not specifically teach the composition further comprises a polycarboxylic acid derived chelating agent (claim 14).
	The ‘489 publication teaches conditioning a keratinous material comprising applying a composition comprising at least one carboxylic acid of formula I or II to the keratinous material (abstract).  Cosmetics are taught to contain a complexing agent intended to complex the metal cations that may be present in trace aments and may be 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the complexing agent taught by the ‘489 publication in the composition taught by the ‘623 publication because the ‘489 publication teaches the use of chelating agents is conditioning for hair and can facilitate disentangling and provide a soft feel.  One of ordinary skill in the art would be motivated to include the complexing agent taught by the ‘489 publication in the composition taught by the ‘623 publication because the ‘623 publication teaches additional ingredients may include chelating agents.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623, WO 2014/123805 and JP 58216113 as applied to claims 5-12, 17-18 and 21 above, and further in view of US 2015/0037270 (previously applied).
	As mentioned in the above 103 rejection, all the limitations of claims 5-12, 17-18 and 21 are taught by the ‘623 publication, the ‘805 publication and the ‘113 publication.  
The combination of references do not specifically teach a crosslinking agent comprising two or more maleic acid derived reactive moieties and a linker having two or more amino groups (claim 16).
	The ‘270 publication discloses compositions and method for repairing bonds in hair or on skin that contain one or more compounds that covalently crosslink at least two thiol groups in the hair or on the skin (whole document, e.g. abstract).  The compositions provide a long lasting moisturized feel and smooth feel to the hair or skin 
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cross linker as disclosed by the ‘270 publication into the composition applied to the hair taught by the ‘623 publication.  The person of ordinary skill in the art would have bene motivated to make those modifications and reasonable would have expected success because both the ‘623 publication and the ‘270 publication relate to compositions applied to the hair and will not only dye the hair but also repair bonds in the hair.  Thus the combined composition would alter the hair in multiple ways when the crosslinkers of the ‘270 publication ware added to the dye composition of the ‘623 publication.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0049623, WO 2014/123805 and JP 58216113 as applied to claims 5-12, 17-18 and 21 above, and further in view of US 7678156 (previously applied).
As mentioned in the above 103 rejection, all the limitations of claims 5-12, 17-18 and 21 are taught by the ‘623 publication, the ‘805 publication and the ‘113 publication.  
The combination of references do not specifically teach further comprises an aldehyde which is an alpha-substituted aldehyde and/or a hydroxyaldehyde (claim 13).
The ‘156 patent teaches a method of treating keratinic fibers comprising contacting the fiber with a composition comprising hydroxyl substituted aldehyde such 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aldehydes taught by the ‘156 patent in the hair composition taught by the ‘623 publication because the ‘623 publication teaches hair dye compositions and the ‘156 patent teaches the use of aldehydes to provide excellent brilliance and color depth (column 2, lines 60-70).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation so success as the ‘623 publication teaches additional ingredient may be included in the dye containing composition. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 5-13, 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12-23, 26-29 of copending Application No. 16/337,459 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘459 application are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘459 application and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘459 application and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘459 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13, 16-24 and 26 of copending Application No. 16/337,504 (reference application) in view of WO 2014/123805. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘504 application are directed to hair treatment compositions containing amine salt of carboxylic acid wherein the amine is triethanol amine and the carboxylic acid is octanoic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The instant application and the ‘504 application differ in that the instant application requires a concentration from 0.5 to 3 wt% of the amine salt of carboxylic acid.  The ‘805 publication teaches a composition for straightening hair including coating keratin fibers (abstract).  Anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]), thus teaching an overlapping alkyl group with the claimed structure.  The ‘805 publication teaches the surfactant to be present from 0.001 to 20 wt% [0071], thus teaching an overlapping concentration.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known concentrations of triethanolamine salts of carboxylic acids as taught by the ‘805 publication in the hair care formulations .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-23, 27-28, 31-32 of copending Application No. 16/337,540 (reference application) in view of WO 2014/123805. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘540 application are directed to hair treatment compositions containing amine salt of carboxylic acid wherein the amine is triethanol amine and the carboxylic acid is octanoic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The instant application and the ‘540 application differ in that the instant application requires a concentration from 0.5 to 3 wt% of the amine salt of carboxylic acid.  The ‘805 publication teaches a composition for straightening hair including coating keratin fibers (abstract).  Anionic surfactants being used in said compositions including carboxylate salts wherein the acryl group is derived from fatty acids and include triethanolamine salts thereof [0058] including 8-22 carbon atoms ([0059], [0060]), thus teaching an overlapping alkyl group with the claimed structure.  The ‘805 publication teaches the surfactant to be present from 0.001 to 20 wt% [0071], thus teaching an overlapping concentration.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known concentrations of triethanolamine salts of carboxylic acids as taught by the ‘805 publication in the hair care formulations taught by the ‘540 application, as using known concentration of the same agent for the same application, hair, would be obvious to the skilled artisan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13, 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-9, 11-12, 14-22, 25 and 27-28 of copending Application No. 16/337,222 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘222 application are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘222 application and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-11, 13-22, 25, 27-28 of copending Application No. 16/338,001 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘001 application are directed to hair treatment compositions containing amine salt of carboxylic acid wherein the amine is triethanol amine and the carboxylic acid is octanoic acid with overlapping concentrations, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14-18 and 21-22 of copending Application No. 16/337,566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-24 and 27- 31 of copending Application No. 16/095,544 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘544 application are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘544 application and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-20 of copending Application No. 16/095,593 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘593 application are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘593 application and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘593 application and to use know concentrations of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 10-19, 28 and 30 of copending Application No. 16/095,598 (reference application) in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘598 application are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘598 application and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘598 application and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘598 application.

Claims 5-13 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/095,567 (reference application), now patent 10,700,440 in view of JP 58216113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘567 application are directed to hair treatment compositions containing amine salt of carboxylic acid, in the form of hair dye, which comprise anionic surfactants, chelating agent, substituted aldehyde or hydroxyl aldehyde, succinimidyl ester and overlapping crosslinking agents.  The ‘567 application and the instant claims differ in that the instant claims require the carboxylic acid of the amine salt to be 4-10 carbon atoms and present at 0.5 to 3 wt%.  The ‘113 patent teaches hair treatment compositions containing a triethanol amine salt of 6-20 carbon fatty acid. The ‘113 patent teaches water soluble fatty acid salt being present in the whole hair solution at 0.01 to 2 wt% (page 6, 4th paragraph).
  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known carboxylic acid length chain of an amine salt in a hair care composition based on the teaching of the ‘113 patent for the hair treatment composition of the ‘567 application and to use know concentrations of amine salt of carboxylic acid in hair care compositions as taught by the ‘113 patent in hair treatment compositions taught by the ‘567 application.
Response to Arguments:

112 (b):
Applicant argues claim 8 has been amended to remove the word “further”, the possible source of confusion.  Claim 8 now recites that the composition of claim 1 comprises 1-30 wt% of one or more anionic surfactants.  If only one surfactant is present in the claimed composition, claim 5 only requires that it be present within the indicated concentrations and may be non-ionic, anionic, zwitterionic or amphoteric in nature.  Claim 8 further limits claim 5 by requiring that if only one surfactant is present it must be both within the specific concentration range and it must be anionic.
In response, Claim 8 contains the limitation “comprises 1 to 30 wt% of one or more anionic surfactants”.  It is unclear if the surfactants in claim 8 are in addition to those required by instant claim 1, or if the surfactants in claim 8 are further defining the surfactant in instant claim 1 to be anionic.  For examination purposes claim 8 will be interpreted as further defining the surfactant in instant claim 1 as anionic.  Suggested language to clarify further defining the surfactant in claim 1 includes “wherein the one or more surfactants is anionic”.
103 over the ‘623 publication, the ‘805 publication and the ‘113 publication:
Applicant argues the ‘623 publication teaches a method for preventing color loss from oxidatively dyed hair.  It would have been very clear that the formation of the liquid crystal is the crux of the ‘623 publication’s invention.  The ‘623 attributes the effectiveness of their invention to the shampoo composition provide the hair with a protective hydrophobic layer which prevents color molecules form being lost from hair 
In response, the ‘623 publication specifically recites the shampoo composition may further comprise additional surfactants for use in combination with the anionic detersive surfactant.  Any such surfactant know in the art for use in hair or personal care products may be used, wherein the concentrations of optional additional surfactants in the shampoo may vary with the cleansing or lather performance desired and other factors as is well known in the art [0040].  Thus the ‘623 publication specifically teaches the addition of surfactants other than those specifically named in the ‘623 publication are considered and may be used in concentrations known in the art.  Thus the ‘623 publication does not teach away from the addition of surfactants as taught by the ‘805 publication and the ‘113 publication.
Applicant argues the Examiner states to substitute anionic detergents of the ‘623 publication with those of the ‘805 publication.
In response, the rejection is over combining known anionic surfactants, thus the rejection is over adding the surfactants of the ‘805 publication to that of the ‘623 publication, wherein the ‘623 publication teaches additional surfactants maybe used as discussed above.

In response, the rejection is over combining known anionic surfactants, thus the rejection is over adding the surfactants of the ‘805 publication to that of the ‘623 publication, wherein the ‘623 publication teaches additional surfactants maybe used as discussed above.  It would have been obvious to one of ordinary skill in the art to include the fatty acid salt at known concentration as taught by the ‘805 publication and the ‘113 patent because the ‘805 publication and the ‘113 patent teach known concentrations to be used in hair compositions.  One of ordinary skill in the art would have been motivated to optimize the amount of capric fatty acid triethanolamine as the ‘805 publication teaches a wide concentration range, thus teaching an optimizable parameter.   As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Applicant argues hindsight reasoning.  The present claims do not specify that the inclusion of an additional surfactant is mandatory.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.  The instant claims allow for 
Applicant argues the ‘623 publication is inappropriate as a primary reference.  The examiner has provided no reason why a person of ordinary skill would consider alternative anionic surfactants not described therein.  There is no explanation why a person of skill would modify liquid crystal color loss preventative composition and look to the ‘805publication disclosure of thermal hair straighteners which must be thermally activated.
In response, the ‘623 publication specifically teaches that additional surfactants may be included in the composition used to treat hair, wherein any surfactant known in the art for use in hair care products may be used [0040].  Thus the ‘623 publication provides a motivation and expectation of success in including the surfactants of the ‘805 publication, a hair treatment composition, in the composition of the ‘623 publication.
Applicant argues the many possibilities of the ‘805 publication.  The justification for such a specific choice in the art of record is only found in the present claims and specification.
In response, one of ordinary skill in the art would have a reasonable expectation of success including the surfactants of the ‘805 publication in the composition of the ‘623 publication as the ‘623 publication teaches the shampoo may comprise additional surfactants which are known to be used in hair or personal care products [0040], thus teaching it was well known to use a combination of surfactants in the hair care composition wherein any additional surfactants may be used.  One of ordinary skill in the art would be motivated and have a reasonable expectation of success as the ‘113 prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
Applicant argues the ‘543 publication, the ‘489 publication, the ‘270 publication and the ‘156 publication do not cure the deficiencies of the ‘923 publication, the ‘805 publication and the ‘113 publication.
In response, the arguments regarding the ‘923 publication, the ‘805 publication and the ‘113 publication are addressed above when first presented.
Double Patenting:
Applicant argues since none of these patent applications is actually patented the provisional rejection is not ripe for an actual rejection of any claim.
In response, Applicant has presented no substantive arguments, thus the rejections are maintained for reasons of record.
 Applicant argues the ‘113 publication provides not motivation to one or ordinary skill to conceive the present invention.  The inclusion of a surfactant or chelating agent in the instant claims would disrupt the formation of the water-insoluble polyvalent metal salt of the ‘113 publication thus frustrating the purpose of what is disclosed by the ‘113 reference.

Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613